DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/911,377, filed June 24, 2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. 

Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in parent Provisional Application No. 62/865,956, filed on June 24, 2019, now abandoned. It is noted the benefit of the priority of this date only applies to the disclosed material within the Provisional Application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term “high accuracy” in claims 9-20 is a relative term which renders the claim indefinite. The term “high accuracy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only portion of the Specification which contains “high accuracy” is at Paragraph [0023] (“The external reference signal is used to obtain a high accuracy position and orientation measurement. This can be with respect to a fixed reference point”) which sets no further limit or standard on what degree or type of accuracy qualifies as “high accuracy”.
Solely for purposes of interpretation, the term “high accuracy” is given to mean any degree of non-zero accuracy for position or orientation measurement in a motion sensing framework and is given no further patentable weight. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osman, United States Patent Application Publication No. US 2016/0246369 A1.

egarding claim 1, Osman discloses a computerized process useful for managing a hybrid motion sensing framework (Osman, Abstract), comprising:
 providing a motion capture framework worn by a user to measure a user posture and motion by measuring an external source signal and an inertial property of the motion capture framework (Fig. 1, HMD, #102), wherein the motion capture framework comprises a set of motion sensing units (MSUs) and an electromagnetic field generator (EFG) (Fig. 4A, glove interface, Detailed Description, [0095-0099], “FIG. 4A illustrates a glove interface object having a plurality of emitters and proximity sensors defined thereon, in accordance with an embodiment of the invention.. In some implementations, the emitters are defined by electromagnets, and the proximity sensors are defined by magnetic sensors such as Hall effect sensors.”), wherein the MSU is a hybrid sensing system using a combination of sensors to measure position and orientation (Fig. 1, camera, #108; Detailed Description, [0079-0084], “The camera 108 can include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source. Sound from an identified location can be selectively utilized or processed to the exclusion of other sounds not from the identified location. Furthermore, the camera 108 can be defined to include multiple image capture devices (e.g. stereoscopic pair of cameras), an IR camera, a depth camera, and combinations thereof.”) and wherein the EFG generates an alternating electromagnetic field with a specified frequency (Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”) ; 
calculating the user posture and motion based on the measuring an external source signal and an inertial property of the motion capture framework using a sensor fusion algorithm (Figs. 4-5, Detailed Description, [0099-00118], “At the conclusion of one cycle of time periods T1, T2, and T3, each of the sensors will have been read once during the activation of each electromagnet (i.e. in the present example, each sensor is read three times, in respective correspondence to the three electromagnets). In some implementations, each sensor is configured to detect the strength of a magnetic field generated by the electromagnets. As the strength of a magnetic field varies with distance, then the detected strength of the magnetic field can indicate the distance of a given sensor to the electromagnet. Thus, for each sensor, the three readings taken per cycle indicate the distances of the sensor to each of the electromagnets. And as has been discussed, based on these distances, a relative location of the given sensor to the electromagnets can be determined. It will be appreciated that in the illustrated embodiment, three electromagnets and five sensors are shown; however, in other embodiments, there may be more than three electromagnets and more than five sensors…] In some implementations, the frequency of ambient readings can be positively correlated to an amount of movement of the glove interface object as a whole, such that ambient readings are taken with higher frequency when the glove interface object is determined to be moving at a higher rate, and ambient readings are taken with lower frequency when the glove interface object is determined to be moving at a lower rate”; See Detailed Description, [0126], “In the illustrated embodiment, the peripheral device 710 is a motion controller including an illuminated object 712 that can be illuminated to facilitate tracking based on analysis of captured image data”); 
(Figs. 7-8, inter alias, Detailed Description, [0131-0132], “When a user is using a head-mounted display (HMD), the user may not have the ability to see the local environment external to the HMD. However, by utilizing sensors on the glove interface object to detect emitters on the peripheral device, the location of the peripheral device relative to the glove interface object can be determined. Furthermore, the configuration of the user's hand and the peripheral device can be defined with precision to, for example, define the configuration of a corresponding virtual hand and virtual object that exist in a virtual space that is rendered on the HMD. For example, the peripheral device could define the positioning of the virtual object in the virtual space (e.g. a weapon such as a sword or gun), and the virtual hand could be shown holding the virtual object in a manner that is similar to the user's hold on the peripheral device. The movements of the user's fingers in relation to the peripheral device could be tracked and rendered as corresponding movements of the fingers of the virtual hand in relation to the virtual object. “).

Regarding claim 2, Osman discloses wherein the motion capture framework comprises a smart glove with both an internal (Fig. 4A, glove and emitters, #442a/b; Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”),and an external EFG (See Osman, Fig. 8, emitters, #814a-c; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic field”; the external EFG is the emitter on the keyboard).

Regarding claim 3, Osman discloses wherein the motion capture framework comprises the smart glove with the internal EFG (Fig. 4A, glove and emitters, #442a/b; Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”). 

Regarding claim 4, Osman discloses wherein the motion capture framework comprises a smart glove with the external EFG (See Osman, Fig. 8, emitters, #814a-c; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic field”; the external EFG is the emitter on the keyboard).

Regarding claim 5, Osman discloses wherein the motion capture framework comprises a three-axis accelerometer (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 

Regarding claim 6, Osman discloses wherein the motion capture framework comprises a three-axis Gyroscope (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 
(See inter alia, Summary, [0014]; Detailed Description, [0075]; [0095-0117]).
	Regarding claim 8, Osman discloses wherein the motion capture framework comprises a three-axis magnetometer (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 
Regarding claim 9, Osman further discloses wherein the external source signal is used to obtain a high accuracy position (Examiner’s note—interpreted as “to obtain a position”) and orientation measurement with respect to a fixed reference point (Detailed Description, [0179], “The accelerometer is used to sense inclination, vibration, and shock. In one embodiment, three accelerometers 1312 are used to provide the direction of gravity, which gives an absolute reference for two angles (world-space pitch and world-space roll).”). 
Regarding claim 10, Osman further discloses wherein when the motion capture framework is out of range of the external source signal, the motion capture framework utilizes a set of inertial measurements for estimating the relative position and orientation of the user (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], “Furthermore, similar principles may be applied with the glove interface object alone, the sampling rate of the proximity sensors and the frequency of activation of the electromagnets of the glove interface object being variable according to location of the glove (e.g. in predefined ranges/regions/locations) “; See next Detailed Description, [0162], [0182]). 
Regarding claim 11, Osman further discloses wherein when the motion capture framework is out of range of the external source signal, the motion capture framework utilizes a set of inertial measurements for estimating the relative position and orientation of the user with respect to a last known absolute position and orientation of the user (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], [0162], [0182], “A gyroscope is a device for measuring or maintaining orientation, based on the principles of angular momentum. In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in detecting fast rotations. However, the gyroscopes can drift overtime without the existence of an absolute reference. This requires resetting the gyroscopes periodically, which can be done using other available information, such as positional/orientation determination based on visual tracking of an object, accelerometer, magnetometer, etc.”).
Regarding claim 12, Osman further discloses wherein the sensor fusion algorithm uses information from any available sensor in the motion capture framework (See inter alia, Detailed Description, [0147], “The specific examples of configurations for utilizing magnetic tracking, including course and fine tracking, in combination with other types of tracking such as visual and motion sensor based tracking, have been described by way of example only and not by way of limitation “; Detailed Description, [0178], “A motion detection module 1308 may include any of various kinds of motion sensitive hardware, such as a magnetometer 1310, an accelerometer 1312, and a gyroscope 1314.”). 

(Fig. 10A, data stream, processor, #1020, Detailed Description, [0156], “A data stream processor 1020 is configured to process data from the various sensors.”). 
Regarding claim 14, Osman further discloses wherein the visualizing of the position and orientation of the user comprises: applying the position and orientation information of the motion capture framework to a specified model  (Figs. 7-8, inter alias, Detailed Description, [0131-0132], “When a user is using a head-mounted display (HMD), the user may not have the ability to see the local environment external to the HMD. However, by utilizing sensors on the glove interface object to detect emitters on the peripheral device, the location of the peripheral device relative to the glove interface object can be determined. Furthermore, the configuration of the user's hand and the peripheral device can be defined with precision to, for example, define the configuration of a corresponding virtual hand and virtual object that exist in a virtual space that is rendered on the HMD. For example, the peripheral device could define the positioning of the virtual object in the virtual space (e.g. a weapon such as a sword or gun), and the virtual hand could be shown holding the virtual object in a manner that is similar to the user's hold on the peripheral device. The movements of the user's fingers in relation to the peripheral device could be tracked and rendered as corresponding movements of the fingers of the virtual hand in relation to the virtual object. “). 
Regarding claim 15, Osman further discloses wherein the specified model comprises a rigid body and a textured body to display an assembly of sensors (Figs 4-5, Detailed Description, [0108-0110]; See also Summary, [0013-0014]). 
Regarding claim 16, Osman further discloses wherein the smart glove comprises smart glove mode of operation comprising a finger-only positioning mode (Fig. 4A-4B, Detailed Description, [0095], “FIG. 4A illustrates a glove interface object having a plurality of emitters and proximity sensors defined thereon, in accordance with an embodiment of the invention. As shown, the glove interface object 400 includes various finger portions, including a thumb portion 402a, and index finger portion 402b, a middle finger portion 402c, a ring finger portion 402d, and a pinky/little finger portion 402e. A plurality of proximity sensors are defined substantially at the fingertip portions/areas of the glove interface object 400. That is, the proximity sensors are defined on/in or otherwise at or near the end portions of the finger portions of the glove interface object 400 that correspond to or receive the distal phalanges portions of the user's fingers. In some implementations, the fingertip portions/areas correspond to some distal portion (e.g. distal half, distal third, distal quarter, etc.) of the distal phalanges, whereas in other implementations, the fingertip portions/areas correspond to the entire distal phalanges. The fingertip portion/area of a finger may include the top, bottom, sides, and/or end of the finger, and/or any sub-combination thereof. In the illustrated embodiment, proximity sensors 404a, 404b, 404c, 404d, and 404e are respectively defined at the fingertips/ends of the thumb portion 402a, index finger portion 402b, middle finger portion 402c, ring finger portion 402d, and little finger portion 402e. Additionally, a proximity sensor 406 is defined on a back portion or a palm portion of the glove interface object 400. The proximity sensors are configured to generate data indicating distance/proximity to each of a plurality of emitters 422a, 422b, and 422c.”; See next Detailed Description, [0109], “FIG. 4B illustrates a glove interface object having multiple proximity sensors defined thereon, in accordance with an embodiment of the invention. In the illustrated embodiment, in addition to the proximity sensors 404a-e which are defined at fingertip portions of the glove interface object 400, there are proximity sensors positioned along the finger portions of the glove interface object to coincide with the joints of the fingers of the user's hand when wearing the glove interface object. These include proximity sensors 430a-d which are positioned to coincide with the distal interphalangeal joints, proximity sensors 432a-e which are positioned to coincide with the proximal interphalangeal joints, and proximity sensors 434a-e which are positioned to coincide with the metacarpophalangeal joints. By providing proximity sensors that coincide with the joints of the user's hand when wearing the glove interface object 400, then the pose of the user's hand can be determined with a high degree of precision.”; Fig. 4A-4B embodiments track finger positon in particular and not in relation to other objects). 
	Regarding claim 17, Osman further discloses wherein in the finger-only positioning mode a three-axis EFG positioned on the back of the glove generates an EMF field (Fig. 4A-4B, Detailed Description, [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another.”). 
	Regarding claim 18, Osman further discloses wherein the EMF field produces a voltage over the coils in each axis of the EMF-sensor, and wherein the voltage is used to calculate the position and orientation of the user with respect to the internal EFG (Detailed Description. [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another…In some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Tran, United States Patent Application Publication No. US 2017/0318360 A1.


Regarding claim 19, Osman discloses every element of claim 18 but does not explicitly disclose wherein the smart glove mode of operation comprises a global positioning mode.
Tran, in a similar field of endeavor, discloses a smart glove mode of operation (Fig. 7, Detailed Description, [0081-0098]) comprising a global positioning mode (See inter alia, Detailed Description, [0023], [0261]).
It would have been obvious to one of ordinary skill in the art to have modified the smart glove mode of Osman to include the teachings of Tran to include a global positioning mode. The motivation to combine these arts is to implement motion-captured hand gestures into GPS navigation for a car (See Tran, Detailed Description, [0261-0264]). The fact that Tran also discloses a smart glove operation mode, same as Osman and the Instant Invention, makes this combination more easily implemented. 

Regarding claim 20, Osman in combination with Tran discloses every element of claim 19, and Osman-Tran further discloses wherein in the global positioning mode an external three-axis EFG generates an electromagnetic (EMF) field (Osman, Fig. 8, keyboard peripheral device, #810; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic fields”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626